If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PROMOTE THE VOTE,                                                   FOR PUBLICATION
                                                                    July 20, 2020
                Plaintiff-Appellant,                                9:00 a.m.

V                                                                   No. 353977
                                                                    Court of Claims
SECRETARY OF STATE,                                                 LC No. 20-000002-MZ

                Defendant-Appellee,

and

HOUSE OF REPRESENTATIVES and SENATE,

                Intervening Appellees.


PRIORITIES USA and RISE, INC.,

                Plaintiffs-Appellants,

V                                                                   No. 354096
                                                                    Court of Claims
SECRETARY OF STATE                                                  LC No. 19-000191-MZ

                Defendant-Appellee,

and

SENATE and HOUSE OF REPRESENTATIVES,

                Intervening Defendants-Appellees.


Before: METER, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

METER, P.J.


                                                -1-
        In Docket No. 353977, plaintiff, Promote the Vote (PTV), appeals by right a June 24, 2020
order entered by the Court of Claims. In Docket No. 354096, plaintiffs, Priorities USA and Rise,
Inc. (collectively, the Priorities USA plaintiffs), also appeal by right the June 24, 2020 order. The
Court of Claims order denied PTV’s motion for summary disposition, as well as the Priorities USA
plaintiffs’ motion for a preliminary injunction, and granted the motions for summary disposition
of the Secretary of State (Secretary) and the Senate and House of Representatives (collectively,
the Legislature). This Court consolidated the two cases and ordered that the appeals would be
decided without oral arguments. Promote the Vote v Secretary of State, unpublished order of the
Court of Appeals, entered July 8, 2020 (Docket Nos. 353977, 354096).

         Priorities USA is a “voter-centric progressive advocacy and service organization,” which
spends resources, including in the state of Michigan, to register young individuals to vote. Rise,
Inc., is a “nonprofit organization that runs statewide advocacy and voter mobilization programs”
in Michigan and California, as well as on a number of campuses throughout the country. Part of
its mission is to increase voting access for college students. PTV is “a ballot question committee”
that drafted the language of Proposal 3, a 2018 ballot proposal to amend Michigan’s Constitution,
collected more than 400,000 signatures in order to get the proposal placed on the ballot, and led
the campaign for the proposal’s passage.

        On appeal, PTV and the Priorities USA plaintiffs argue that the proof of residency
requirements in MCL 168.497(2)-(4), the challenged ballot procedure in MCL 168.497(5), and the
Secretary’s automatic voter registration policy unduly burden the rights in 1963 Const, art 2,
§ (4)(1), and are therefore unconstitutional. PTV and the Priorities USA plaintiffs also argue that
MCL 168.497 violates the Equal Protection Clause of the Michigan Constitution. For the reasons
discussed below, we affirm.

                                   I. LEGAL BACKGROUND

       In the 2018 general election, Michigan voters approved Proposal 3, which made changes
to Michigan’s election law. Specifically, Proposal 3 amended 1963 Const, art 2, § 4. The article
now provides:

             (1) Every citizen of the United States who is an elector qualified to vote in
       Michigan shall have the following rights:

               (a) The right, once registered, to vote a secret ballot in all elections.

                                               * * *

               (d) The right to be automatically registered to vote as a result of conducting
       business with the secretary of state regarding a driver’s license or personal
       identification card, unless the person declines such registration.

               (e) The right to register to vote for an election by mailing a completed voter
       registration application on or before the fifteenth (15th) day before that election to
       an election official authorized to receive voter registration applications.




                                                 -2-
               (f) The right to register to vote for an election by (1) appearing in person
       and submitting a completed voter registration application on or before the fifteenth
       (15th) day before that election to an election official authorized to receive voter
       registration applications, or (2) beginning on the fourteenth (14th) day before that
       election and continuing through the day of that election, appearing in person,
       submitting a completed voter registration application and providing proof of
       residency to an election official responsible for maintaining custody of the
       registration file where the person resides, or their deputies.[1] Persons registered in
       accordance with subsection (1)(f) shall be immediately eligible to receive a regular
       or absent voter ballot.

                                              * * *

       All rights set forth in this subsection shall be self-executing. This subsection shall
       be liberally construed in favor of voters’ rights in order to effectuate its purposes.
       Nothing contained in this subsection shall prevent the legislature from expanding
       voters’ rights beyond what is provided herein. This subsection and any portion
       hereof shall be severable. If any portion of this subsection is held invalid or
       unenforceable as to any person or circumstances, that invalidity or unenforceability
       shall not affect the validity, enforceability, or application of any other portion of
       this subsection.

               (2) Except as otherwise provided in this constitution or in the constitution
       or laws of the United States[,] the legislature shall enact laws to regulate the time,
       place and manner of all nominations and elections, to preserve the purity of
       elections, to preserve the secrecy of the ballot, to guard against abuses of the
       elective franchise, and to provide for a system of voter registration and absentee
       voting. No law shall be enacted which permits a candidate in any partisan primary
       or partisan election to have a ballot designation except when required for
       identification of candidates for the same office who have the same or similar
       surnames.[2]



1
  We will refer to the period “beginning on the fourteenth (14th) day before that election and
continuing through the day of that election” as the “14-day period.”
2
 Before the passage of Proposal 3, 1963 Const, art 2, § 4 consisted of one paragraph, which was
very similar to the current paragraph in § 4(2). It provided:
               The legislature shall enact laws to regulate the time, place and manner of all
       nominations and elections, except as otherwise provided in this constitution or in
       the constitution and laws of the United States. The legislation shall enact laws to
       preserve the purity of elections, to preserve the secrecy of the ballot, to guard
       against abuses of the elective franchise, and to provide for a system of voter
       registration and absentee voting. No law shall be enacted which permits a candidate
       in any partisan primary or partisan election to have a ballot designation except when



                                                -3-
     Following the 2018 general election, the Legislature enacted 2018 PA 603, which amended
MCL 168.497. The first five provisions of MCL 168.497 now provide:

               (1) An individual who is not registered to vote but possesses the
       qualifications of an elector as provided in [MCL 168.492] may apply for
       registration to the clerk of the county, township, or city in which he or she resides
       in person, during the clerk’s regular business hours, or by mail or online until the
       fifteenth day before an election.

               (2) An individual who is not registered to vote but possesses the
       qualifications of an elector as provided in [MCL 168.492] or an individual who is
       not registered to vote in the city or township in which he or she is registering to
       vote may apply for registration in person at the city or township clerk’s office of
       the city or township in which he or she resides from the fourteenth day before an
       election and continuing through the day of the election. An individual who applies
       to register to vote under this subsection must provide to the city or township clerk
       proof of residency in that city or township. For purposes of this subsection, proof
       of residency includes, subject to subsection (3), any of the following:

               (a) An operator’s or chauffeur’s license issued under the Michigan vehicle
       code, 1949 PA 300, MCL 257.1 to 257.923, or an enhanced driver license issued
       under the enhanced driver license and enhanced official state personal identification
       act, 2008 PA 23, MCL 28.301 to 28.308.

               (b) An official state personal identification card issued under 1972 PA 222,
       MCL 28.291 to 28.300, or an enhanced official state personal identification card
       issued under the enhanced driver license and enhanced official state personal
       identification card act, 2008 PA 23, MCL 28.301 to 28.308.[3]

              (3) If an application for voter registration under subsection (2) does not have
       proof of residency as that term is defined in subsection (2), the applicant may
       provide as his or her proof of residency any other form of identification for election




       required for identification of candidates for the same offense which have the same
       or similar surnames.
3
  A person registering to vote in the 14-day period does not provide proof of residency simply by
presenting a Michigan driver’s license or personal identification card. Because the individual
“must provide to the city or township clerk proof of residency in that city or township,” the
Michigan driver’s license or personal identification card must include an address located in either
the city or township. Both the Priorities USA plaintiffs and the Secretary read MCL 168.497(2)
in the same manner. We will refer to a Michigan’s driver’s license or personal identification card
that can establish proof of residency under MCL 168.497(2) as a “current Michigan driver’s license
or personal identification card.”


                                                -4-
        purposes as that term is defined in [MCL 168.2] and 1 of the following documents
        that contains the applicant’s name and current residence address:

                (a) A current utility bill.

                (b) A current bank statement.

                (c) A current paycheck, government check, or other government document.

                (4) If an application for voter registration under subsection (2) does not have
        identification for election purposes, the applicant may register to vote if he or she
        signs an affidavit indicating that the applicant does not have identification for
        election purposes and the applicant provides 1 of the following documents that
        contains the applicant’s name and current residence address:

                (a) A current utility bill.

                (b) A current bank statement.

                (c) A current paycheck, government check, or other government document.

                (5) Immediately after approving a voter registration application, the city or
        township clerk shall provide to the individual registering to vote a voter registration
        receipt that is in a form as approved by the secretary of state. If an individual
        registers to vote in person 14 days or less before an election or registers to vote on
        election day, and that applicant registers to vote under subsection (3) or (4), the
        ballot of that elector must be prepared as a challenged ballot as provided in [MCL
        168.727] and must be counted as any other ballot is counted unless determined by
        a court of law under [MCL 168.747 or MCL 168.748] or any other applicable law.

         MCL 168.2(k) defines “identification for election purposes” as the following: “[a]n
operator’s or chauffeur’s license issued under the Michigan vehicle code . . . or an enhanced driver
license issued under the enhanced driver license and enhanced official state personal identification
card act”; “[a]n official state personal identification card . . . or an enhanced official state personal
identification card issued under the enhanced driver license and enhanced official state personal
identification card act”; a current operator’s or chauffeur’s license issued by another state; a current
state personal identification card issued by another state; a current state government issued photo
identification card; a current United States passport or federal government issued photo
identification card; a current military photo identification card; a current tribal photo identification
card; or “[a] current student photo identification card issued by a high school in this state, an
institution of higher education in this state described in section 4, 5, or 6 of article VIII of the state
constitution of 1963, a junior college or community college established under section 7 of article
VIII of the state constitution of 1963, or another accredited degree[-] or certificate[-]granting
college or university, junior college, or community college located in this state.”




                                                   -5-
        An election inspector must identify, as provided in MCL 168.745 and MCL 168.746, a
challenged ballot. MCL 168.727(2)(a).4 Under MCL 168.745, the election inspectors “shall cause
to be plainly endorsed on said ballot, with pencil, before depositing the same in the ballot box, the
number corresponding to the number placed after such voter’s name on the poll lists without
opening the same[.]” To prevent the identification of challenged ballots, the election inspectors
“shall cause to be securely attached to said ballot, with mucilage or other adhesive substance, a
slip or piece of blank paper of the same color and appearance, as nearly as may be, as the paper of
the ballot, in such manner as to cover and wholly conceal said endorsement but not to injure or
deface the same[.]” MCL 168.746.

        MCL 168.747 provides:

                In case of a contested election, on the trial thereof before any court of
        competent jurisdiction, it shall be competent for either party to the cause to have
        produced in court the ballot boxes, ballots and poll books used at the election out
        of which the cause has arisen, and to introduce evidence proving or tending to prove
        that any person named on such poll lists was an unqualified voter at the election
        aforesaid, and that the ballot of such person was received. On such trial, the
        correspondence of the number endorsed on a ballot as herein provided with the
        number of the ballot placed opposite the name of any person on the poll lists shall
        be received as prima facie proof that such ballot was cast by such person: Provided,
        That the ballot of no person shall be inspected or identified under the provisions of
        this chapter unless such person shall consent thereto in writing, or unless such
        person has been convicted of falsely swearing in such ballot, or unless the fact that




4
  Any voter may be challenged under MCL 168.727. In re Request for Advisory Opinion
Regarding Constitutionality of 2005 PA 71, 479 Mich. 1, 14 n 24; 740 NW2d 444 (2007). Under
MCL 168.727(1), an election inspector shall challenge an applicant applying for a ballot if the
inspector knows or has good reason to know that the applicant is not a qualified and registered
elector of the precinct. A registered elector of the precinct present in the polling place may
challenge the right of anyone attempting to vote if the elector knows or has good reason to suspect
that the individual is not a registered elector in that precinct. Id. Additionally, an election inspector
or other qualified challenger may challenge the right of an individual attempting to vote who has
previously applied for an absent voter ballot and who on election day is claiming to have never
received the absent voter ballot or to have lost or destroyed the absent voter ballot. Id. These
challenges shall not be made indiscriminately or without good cause. MCL 168.727(3). If a person
attempting to vote is challenged, the person shall be sworn by one of the election inspectors to
truthfully answer the questions asked of the person concerning the person’s qualifications as an
elector. MCL 168.729. If the person’s answers to the questions show that the person is a qualified
elector in the precinct, the person “shall be entitled to receive a ballot and vote.” Id. The person’s
ballot shall be marked as required by MCL 168.745 and MCL 168.746, but it is counted as a
regular ballot.      MCL 168.727(2)(a); In re Request for Advisory Opinion Regarding
Constitutionality of 2005 PA 71, 479 Mich at 14 n 24.



                                                  -6-
         such person was an unqualified elector at the time of casting such ballot has been
         determined.[5]

See also In re Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich.
1, 14 n 24; 740 NW2d 444 (2007) (“The ballot cast by a challenged voter is marked (and the mark
subsequently concealed) with a number corresponding to the voter’s poll list number, and is
counted as a regular ballot. MCL 168.745; MCL 168.746. The marked ballot becomes relevant
only in the event of litigation surrounding a contested election, where the challenged voter’s
qualifications to vote are disputed.”).

        According to the Priorities USA plaintiffs, following the passage of Proposal 3, the
Secretary began to automatically register to vote those who conducted business with her regarding
a driver’s license or personal identification card if they were at least 17½ years of age (the AVR
Policy). To support this claim, the Priorities USA plaintiffs provide a press release from the
Secretary that announced that she had instituted automatic voter registration.6 But the press release
says nothing about automatic voter registration only applying to those who are at least 17½ years
of age. However, the Secretary does not dispute the Priorities USA plaintiffs’ claim.

                                    II. PROCEDURAL HISTORY

       On November 22, 2019, Priorities USA filed suit against the Secretary in the Court of
Claims. An amended complaint was filed on January 21, 2020, by the Priorities USA plaintiffs.


5
    MCL 168.748 provides:
                  After issue joined in any case of contested election, either party to the cause
         may present a petition to the court before which the said cause is to be tried, setting
         forth among other things that the petitioner has good reason to believe and does
         believe that 1 or more voters at the election out of which the cause has arisen,
         naming him or them, and stating his or their place of residence, were unqualified to
         vote at such election; that he believes the same can be established by competent
         testimony; that the ballot or ballots of such voter or voters were received after being
         challenged, as provided by law; and praying that the court may try and determine
         the question of the qualification of such voter or voters at said election, which
         petition shall be verified by the oath of the petitioner or some other person
         acquainted with the facts, and thereupon the court shall direct an issue to be framed,
         within a time to be fixed therefor, for the purpose of determining the question of
         the qualifications of the voter or voters named in said petition to vote at said
         election; and such issue shall stand for trial as in other cases, and the verdict of the
         jury or judgment of the court upon such issue so made shall be received, upon the
         trial of the principal issue in said cause, as conclusive evidence to establish or to
         disprove the said qualifications of said voter or voters.
6
  Secretary of State, Secretary Benson Announces Modernized Voter Registration on National
Voter Registration Day  (accessed July 14, 2020).



                                                   -7-
On January 6, 2020, PTV filed suit against the Secretary in the Court of Claims. PTV’s complaint
and the Priorities USA plaintiffs’ amended complaint both advanced similar allegations. PTV and
the Priorities USA plaintiffs asserted that the Legislature’s proof of residency definition in MCL
169.497 and the requirement that some voters be issued a challenge ballot unduly burdened the
self-executing provisions in 1963 Const, art 2, § 4. Additionally, the proof of residency definition
violated the Equal Protection Clause of the Michigan Constitution by burdening the right to vote,
and by treating similarly situated voters differently: those who registered to vote within the 14-day
period, but who could not show proof of residency with a current Michigan driver’s license or
personal identification card were issued a challenged ballot. The Priorities USA plaintiffs finally
asserted that the Secretary’s AVR Policy burdened and curtailed the right in 1963 Const, art 2,
§ 4(1)(d).

        Following the consolidation of the two cases, and the Legislature’s intervention, the
Legislature filed a motion for summary disposition under MCR 2.116(C)(10).7 The Legislature
argued that the proof of residency amendment in MCL 168.497 was a constitutional exercise of its
power to preserve the purity of elections, guard against abuses of the elective franchise, and
provide for a system of voter registration and absentee balloting. The Legislature further argued
that the Michigan Constitution, following the passage of Proposal 3, did not define proof of
residency, which essentially required the Legislature to exercise its constitutional powers to define
the phrase. The definition of proof of residency did not violate the Equal Protection Clause
because the statute provided reasonable, nondiscriminatory restrictions; thus, it was subject to only
rational basis review. The state’s interest in preventing voter fraud justified the restrictions.
Finally, the Legislature argued that the AVR Policy was consistent with 1963 Const, art 2, § 4
because the right to be automatically registered to vote only applies to those who are entitled to
register to vote, namely individuals who are 17½ years of age or older.

         The Secretary also moved for summary disposition under MCR 2.116(C)(10). Regarding
the AVR Policy, the Secretary was automatically registering individuals to vote pursuant to the
Michigan Constitution and statute, not a policy. The Secretary also argued that the definition of
proof of residency did not impose an unconstitutional burden on the right to vote because the
Legislature properly supplemented 1963 Const, art 2, § 4. Furthermore, an individual can register
to vote in the 14-day period by signing an affidavit that the individual does not have a form of
identification for election purposes and by presenting a document from a broad array of documents
listed in the statute. Relatedly, an individual whose ballot must be marked as a challenged ballot
casts either a regular ballot or an absent voter ballot. The ballot is merely marked so that it can
later be identified if an election is contested. A challenged ballot does not require the individual
to reveal the content of the ballot. Individuals who cannot produce a current Michigan driver’s
license or personal identification card and are required to vote a challenged ballot are not denied
equal protection. Individuals who must vote a challenged ballot are not similarly situated to
individuals who have a current Michigan’s driver’s license or personal identification card. The




7
 The Court of Claims granted the Legislature’s motion to intervene in lower court no. 19-000191-
MZ, and the Priorities USA plaintiffs do not challenge that order on appeal.


                                                -8-
use of alternative, and sometimes less objective, forms of proof of residency reasonably warrants
additional procedural requirements.

        In PTV’s motion for summary disposition under MCR 2.116(C)(10), PTV argued that
MCL 168.497 imposed additional obligations on the self-executing rights of 1963 Const, art 2,
§ 4. The term “residence” is generally understood as the place where a person lives. In MCL
168.497, the Legislature defined proof of residency to mean more than simply proof of where one
lives. It defined proof of residency to include proof of identity, i.e., a driver’s license or personal
identification card. Although MCL 168.497 did not require a person registering to vote in the 14-
day period to provide a current Michigan driver’s license or personal identification card, the
Legislature narrowly limited the documents that it would accept as proof of residency, which
curtailed and burdened the rights guaranteed by 1963 Const, art 2, § 4. Additionally, under MCL
168.497, only those who provide a current Michigan driver’s license or personal identification card
receive a regular or absent voter ballot. All others receive a challenged ballot, which is not a
regular or absent voter ballot and which is also not a secret ballot.

        PTV also argued that MCL 168.497 failed to provide equal protection of the law. The
statute creates three classes of voters: (1) those who present a current Michigan driver’s license or
personal identification card, and who are allowed to vote a regular or absent voter ballot; (2) those
who either submit other proof of identity, or who execute an affidavit attesting that they do not
possess any of the acceptable forms of proof of identity, with one of a limited number of documents
establishing residency, and who are required to vote a challenged ballot, and (3) those who do not
have one of the limited number of documents establishing residency, and who are not allowed to
vote. MCL 168.497 imposed a severe burden on the rights of the voters in the second class. Those
voters had to vote a challenged ballot, which required extra time by the clerk’s office, which
required the voters to wait longer. MCL 168.497 also imposed a severe burden on the rights of
the voters in the third class. These voters were deprived of their right to vote, and there was no
compelling state interest justifying the deprivation, according to PTV.

        The Priorities USA plaintiffs moved for a preliminary injunction, attaching three affidavits
from two students at the University of Michigan and one student at Michigan State University that
detailed their difficulties in registering to vote in the 14-day period. The Priorities USA plaintiffs
also attached a report from Michael E. Herron, Ph.D., which detailed the results from two surveys
he commissioned. In the first survey, 2,000 Michigan residents, who were eligible to vote and
planned to vote in 2020, were asked about whether they had the documents listed in MCL 168.497.
According to Dr. Herron, 1.6% of the participants answered that they did not have documentation
that would satisfy the requirements of MCL 168.497. 1.6% of citizens of voting age in Michigan
is 159,320 individuals. According to Dr. Herron, the survey also showed that approximately 6%
of the participants who were younger than 25 years of age lacked documentation that would satisfy
the requirements of MCL 168.497. The participants in the second survey were students at
Michigan colleges or universities. According to Dr. Herron, of the students who were United
States citizens and not registered to vote in Michigan, 16.9% of them did not have documentation
that would satisfy the requirements of MCL 168.497. Dr. Herron believed that approximately
15,514 of the college and university students in Michigan would not be able to provide proof of
residency under MCL 168.497. Dr. Herron also reviewed records provided by the Secretary,
which indicated that, in the five elections following the passage of Proposal 3, 264 individuals (94



                                                 -9-
of whom were 21 years of age or younger) were not able to register in the 14-day period for the
upcoming election because they lacked proof of residency.

        On June 24, 2020, the Court of Claims issued an opinion and order granting the
Legislature’s and the Secretary’s motions for summary disposition, denying PTV’s motion for
summary disposition, and denying the Priorities USA plaintiffs’ motion for a preliminary
injunction. The Court of Claims first addressed the claim that the amendments of 1963 Const, art
2, § 4, following the passage of Proposal 3, were “self-executing” and that the requirements of
MCL 168.497(2)-(5) were unconstitutional because they unduly restricted the new rights
recognized in the Michigan Constitution. The Court of Claims held that while the Legislature may
not enact laws that impose additional burdens on self-executing constitutional provisions, it may
enact laws that supplement those provisions, such as laws that provide clarity and safeguard against
abuses. Because the phrase proof of residency was undefined in Const 1963, art 2, § 4, and the
residence of a voter is essential for voting purposes, the Legislature properly supplemented the
constitutional provision when it defined proof of residency.

        Next, the Court of Claims rejected the argument that the AVR Policy unduly burdened and
curtailed the rights in 1963 Const, art 2, § 4. The AVR Policy was not a policy, but “rather a
restatement of state law, specifically MCL 168.493a and MCL 168.492, and is consistent with the
right of ‘electors qualified to vote’ being entitled to automatically register to vote when doing
business with the secretary of state offices.” Further, the Michigan Constitution defines an elector
qualified to vote as any resident who has reached the age of 18, and a qualified voter may be
automatically registered to vote as a result of conducting business with the secretary of state.
Under MCL 168.492, an elector qualified to vote is someone 17½ years of age or older, “and
nowhere does the Constitution grant individuals under the age of [17½] the right to be
automatically registered when conducting business with the secretary of state.”

        The Court of Claims then addressed whether MCL 168.497 placed an unconstitutional
burden on voters. The court noted that, although the right to vote was not enumerated in either the
federal or state constitutions, the United States Supreme Court has held that citizens have a
constitutionally protected right to participate in elections on an equal basis with other citizens in
the jurisdiction. Furthermore, the court held, the right to vote is not absolute. A state has the
power to impose voter qualifications and to regulate access to the franchise in many different ways.
The court rejected the argument that the Legislature’s definition of proof of residency in MCL
168.497 placed a severe burden on the constitutional right to register to vote in the 14-day period.
The statute imposed some burden on voters—the statute requires an individual to bring to the
election office or polling place some form of proof of residency. But, this was a reasonable,
nondiscriminatory restriction, given the wide variety of documents that constituted acceptable
ways to establish proof of residency. Additionally, if a voter did not have an acceptable proof of
residency in the form of a driver’s license or a personal identification card, “that person may vote
with a challenged ballot that is counted that day, the same as all other ballots,” so long as they
produce one of the acceptable forms of proof of residency.

       The Court of Claims also rejected the Priorities USA plaintiffs’ suggestion that younger
voters will be most harmed by MCL 168.497. First, because it was a facial challenge to MCL
168.497, there could not be a focus on any possible effects on a discrete population; the focus must
be on the voting population as whole. Second, the argument “overlook[ed] the broad range of


                                                -10-
documents that suffice under the statute, the majority of which are readily available to college
students, and the fact that registration can be accomplished over the internet, something ‘younger
voters’ are surely able to utilize.” Third, the argument gave no credence to the young voters’
ability to understand and follow clear voter registration procedures.

        Finally, the Court of Claims rejected the argument that the requirement in MCL 168.497(5)
that challenged ballots be issued to those who register to vote in the 14-day period without
providing a current Michigan driver’s license or personal identification card violates equal
protection because it denied those voters the right to a secret ballot. The court reasoned that
challenged ballots were treated the same as any other ballot on election day. “[D]espite [the
challenged ballot] being marked on the outside as challenged, upon presentment of identification,
the voter was eligible to receive, and did receive, a regular ballot,” which complied with 1963
Const, art 2, § 4(1)(f). To the extent that any burden was placed on a voter’s right, it was minimal.
A challenged ballot was a secret ballot because it was counted in the same way as a normal ballot,
and the contents were not revealed to the public. The Court of Claims explained:

       It is only in the event of a contested election, where the challenged ballot is at issue,
       that the ballot may be inspected or identified; however, this inspection may only
       occur with either: the voter’s written consent; or only after the individual has been
       convicted of falsely swearing the ballot; or the voter was deemed to be unqualified.
       MCL 168.474. Therefore, the only way for the vote to be revealed—absent express
       written consent—is under court order and even then, only in two limited
       circumstances that require a prior determination of falsehood. This is not a severe
       burden, and it places no burden on the voter at the time of voting, nor does it impact
       the tabulation of those particular votes cast on election day.

               In contrast, the state has an interest in ensuring the integrity of ballots should
       it be needed. This specific interest is properly served by this regulation, as in the
       event of suspected voter fraud, the court may reveal the identity of the voter and a
       determination can be made. Overall, the burden imposed on voters’ rights is
       minimal, and the legislation is within the scope of the state’s interest in preserving
       the purity of elections.

       Thus, the Court of Claims granted summary disposition in favor of the Legislature and the
Secretary, and dismissed the complaints with prejudice. This appeal follows.

                                         III. DISCUSSION

        On appeal in Docket No. 353977, PTV argues that the Court of Claims erred in concluding
that there is no constitutional right to vote; MCL 168.497 impermissibly imposed additional
obligations on the self-executing provisions of 1963 Const, art 2, § 4(1)(a) and § 4(1)(f)(2); the
requirement of issuing a challenged ballot was burdensome, unconstitutional, and served no
legitimate state interest. In Docket No. 354096, the Priorities USA plaintiffs similarly argue that
the Court of Claims erred in concluding that MCL 168.497 did not violate the self-executing
provisions of 1963 Const, arts 1, § 2 and 2, § 4; the AVR Policy did not violate the self-executing
provision of 1963 Const, art 2, § 4; and they were entitled to a preliminary injunction. We disagree.




                                                 -11-
                                  A. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s decision on a motion for summary disposition.
Ellison v Dep’t of State, 320 Mich. App. 169, 175; 906 NW2d 221 (2017). Summary disposition is
proper under MCR 2.116(C)(10) if, “[e]xcept as to the amount of damages, there is no genuine
issue as to any material fact, and the moving party is entitled to judgment or partial judgment as a
matter of law.”

        This Court also reviews de novo questions of constitutional law. Bonner v Brighton, 495
Mich. 209, 221; 848 NW2d 390 (2014). “A statute challenged on a constitutional basis is ‘clothed
in a presumption of constitutionality,’ and the burden of proving that a statute is unconstitutional
rests with the party challenging it.” In re Request for Advisory Opinion Regarding
Constitutionality of 2005 PA 71, 479 Mich. 1, 11; 740 NW2d 444 (2007) (citation omitted).

        A challenge to the constitutionality of a statute is either a facial challenge or an as-applied
challenge. Bonner, 495 Mich. at 223 nn 26-27; In re Request for Advisory Opinion Regarding
Constitutionality of 2005 PA 71, 479 Mich at 11 & n 20. “A facial challenge is a claim that the
law is invalid in toto—and therefore incapable of any valid application,” whereas an as-applied
challenge “considers the specific application of a facially valid law to individual facts.” In re
Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich at 11 & n 20
(quotation marks and citation omitted). The challenges to MCL 168.497 are facial challenges.
PTV and the Priorities USA plaintiffs are asking that MCL 168.497(2)-(5) be declared
unconstitutional in all circumstances. They do not claim the statute is unconstitutional only when
applied in a specific circumstance.

        “A party challenging the facial constitutionality of a [statute] ‘faces an extremely rigorous
standard.’ ” Bonner, 495 Mich. at 223 (citation omitted). A plaintiff “must establish that no set of
circumstances exists under which the act would be valid” and “[t]he fact that the . . . act might
operate unconstitutionally under some conceivable set of circumstances is insufficient’ ” to render
the act invalid. Council of Orgs & Others for Ed About Parochiaid, Inc v Governor, 455 Mich.
557, 568; 566 NW2d 208 (1997) (quotation marks, alteration marks, and citation omitted). Indeed,
“if any state of facts reasonably can be conceived that would sustain [a legislative act], the
existence of the state of facts at the time the law was enacted must be assumed.” Id. (quotation
marks, alteration marks, and citation omitted). “[B]ecause facial attacks, by their nature, are not
dependent on the facts surrounding any particular decision, the specific facts surrounding
plaintiffs’ claim are inapposite.” Bonner, 495 Mich. at 223.

                           B. CONSTITUTIONAL RIGHT TO VOTE

        PTV and the Priorities USA plaintiffs argue that the Court of Claims erred by stating that
the right to vote was not expressly enumerated in the Michigan Constitution. Before addressing
this argument, we find it necessary to detail the history of the right to vote.

       In the Court of Claims opinion and order, the court stated that “the right to vote is not
enumerated in either the federal or state constitution . . . .” Although there are numerous
provisions in the United States Constitution that prevent states from discriminating against specific
groups by taking away their right to vote, there is no specific enumeration of the right to vote. See



                                                 -12-
San Antonio Indep Sch Dist v Rodriguez, 411 U.S. 1, 35 n 78; 193 S. Ct. 1278; 36 L. Ed. 2d 16 (1973)
(“[T]he right to vote, per se, is not a constitutionally protected right . . . .”). For example, the
Fifteenth Amendment states: “The right of citizens of the United States to vote shall not be denied
or abridged by the United States or by any State on account of race, color, or previous condition
of servitude.” US Const, Am XV. Nearly identical language is used in the Nineteenth and Twenty-
Sixth Amendments, which prohibit denying or abridging the right to vote on the basis of gender
or age, respectively. See US Const, Ams XIX and XXVI.

        Despite the lack of a positive right to vote, the United States Supreme Court, “[i]n decision
after decision, . . . has made clear that a citizen has a constitutionally protected right to participate
in elections on an equal basis with other citizens in the jurisdiction.” Dunn v Blumstein, 405 U.S.
330, 336; 92 S. Ct. 995; 31 L. Ed. 2d 274 (1972). Indeed, “[n]o right is more precious in a free
country than that of having a voice in the election of those who make the laws under which, as
good citizens, we must live. Other rights, even the most basic, are illusory if the right to vote is
undermined.” Wesberry v Sanders, 376 U.S. 1, 17; 84 S. Ct. 526, 534-535; 11 L. Ed. 2d 481 (1964).
However, “[t]his equal right to vote is not absolute; the States have the power to impose voter
qualifications, and to regulate access to the franchise in other ways.” Dunn, 405 U.S. at 336
(quotation marks and citation omitted).

         Following the passage of Proposal 3 in Michigan, this state’s constitution now reads:
“Every citizen of the Unites States who is an elector qualified to vote in Michigan shall have the
following rights: The right, once registered, to vote a secret ballot in all elections.” 1963 Const,
art 2, § 4(1)(a). Although decided before the passage of Proposal 3, and the relevant amendment
of our state’s constitution, our Supreme Court stated in In re Request for Advisory Opinion
Regarding Constitutionality of 2005 PA 71, 479 Mich at 16, that “the right to vote is an implicit
fundamental political right that is preservative of all rights.” (Quotation marks and citation
omitted). Our Supreme Court continued: “However, ‘[t]his equal right to vote is not absolute . . . .’
” Id., quoting Dunn, 405 U.S. at 336 (alteration in original; internal quotation marks omitted).

        PTV and the Priorities USA plaintiffs assert that 1963 Const, art 2, § 4(1)(a) provides a
constitutional right to vote. This section unambiguously provides that a qualified citizen has the
“right, once registered, to vote a secret ballot in all elections.” 1963 Const, art 2, § 4(1)(a).
However, this section does not provide that an individual has an absolute constitutional right to
vote; the individual must first be a qualified elector who has registered to vote. Id. Although the
Michigan Constitution now expressly provides for the right to vote, certain requirements must be
met before an individual can exercise his or her fundamental political right to vote. Despite the
Court of Claims’ quotation of caselaw predating the passage of Proposal 3, the court’s opinion
recognized the constitutionally protected status of the right to vote. Thus, there is no error
requiring reversal.

                   C. SELF-EXECUTING CONSTITUTIONAL PROVISIONS

        PTV and the Priorities USA plaintiffs argue that the Legislature’s definition of proof of
residency in MCL 168.497 and the requirement in MCL 168.497(5) that a challenged ballot be
issued to anyone who registers to vote in the 14-day period without providing a current Michigan
driver’s license or personal identification card unduly burden the rights in 1963 Const, art 2,
§ (4)(1)(f). They claim that, because the rights in 1963 Const, art 2, § 4(1) are self-executing


                                                  -13-
rights, the statutory provisions are unconstitutional. The Priorities USA plaintiffs also argue that
the Secretary’s AVR Policy unduly burdens the right in 1963 Const, art 2, § (4)(1)(d). We
disagree.

        There is no dispute among the parties that the rights in Const 1963, art 2, § 4(1) are self-
executing. “A constitutional provision is deemed self-executing, if it supplies a sufficient rule, by
means of which the right given may be enjoyed and protected, or the duty imposed may be
enforced[.]” League of Women Voters of Mich v Secretary of State, ___ Mich App ___, ___; ___
NW2d ___ (2020) (Docket Nos. 350938, 351073); slip op at 11 (quotation marks and citation
omitted). While the Legislature may not impose additional obligations on a self-executing
constitutional provision, Wolverine Golf Club v Secretary of State, 384 Mich. 461, 466; 185 NW2d
392 (1971); Durant v Dep’t of Ed (On Second Remand), 186 Mich. App. 83, 98; 463 NW2d 461
(1990), it may enact laws that supplement a self-executing constitutional provision, see Wolverine
Golf Club, 384 Mich. at 466. Statutes that supplement a self-executing constitutional provision
may not curtail the constitutional rights or place any undue burdens on them. See id.; Durant, 186
Mich. App. at 98. Additionally, the statutes must be in harmony with the spirit of the Michigan
Constitution and their object must be to further the exercise of the constitutional rights and make
them more available. League of Women Voters of Mich, ___ Mich App at ___; slip op at 11.
Statutes that supplement a self-executing provision may be desirable, “by way of providing a more
specific and convenient remedy and facilitating the carrying into effect or executing of the rights
secured, making every step definite, and safeguarding the same so as to prevent abuses.”
Wolverine Golf Club v Secretary of State, 24 Mich. App. 711, 730; 180 NW2d 820 (1970) (opinion
by LESINSKI, C.J.), aff’d 384 Mich. 461 (1971) (quotation marks and citation omitted).

                                   1. PROOF OF RESIDENCY

        Under 1963 Const, art 2, § 4(1)(f)(2), a person who seeks to register to vote “beginning on
the fourteenth (14th) day before that election and continuing through the day of that election” must
submit “a completed voter registration application” and provide “proof of residency.” A person’s
residence, for purposes of Michigan election law, is the “place at which a person habitually sleeps,
keeps his or her personal effects, and has a regular place of lodging. If a person has more than 1
residence . . . that place at which the person resides the greater part of the time shall be his or her
official residence[.]” MCL 168.11(1). An individual may only vote in the township or city in
which the individual resides. See MCL 168.491; MCL 168.492. Because an individual may only
vote in the township where he or she resides, the individual’s residence dictates which candidates
and proposals the individual can vote for.

        MCL 168.497(2) requires an individual who applies to register to vote in the 14-day period
to provide proof of residency. This is not an additional requirement; 1963 Const, art 2, § 4(1)(f)(2)
specifically provides that a person who registers to vote in the 14-day period must provide proof
of residency. In MCL 168.497(2)-(5), the Legislature defined proof of residency. Because there
is no definition of proof of residency in 1963 Const, art 2, § 4(1), the Legislature’s definition of
proof of residency is a law that supplements the constitutional provision.

       A definition from the Legislature of proof of residency was desirable. Wolverine Golf
Club, 24 Mich. App. at 730. Absent a statutory definition of proof of residency, confusion and
disorder could arise during the 14-day period and on election day itself. Any person who wanted


                                                 -14-
to register to vote in the 14-day period would be left to wonder what documents would be accepted
as proof of residency. Each city or township clerk would have to make his or her own
determination regarding what is acceptable proof of residency. Under these individualized
determinations, the documents that would be accepted as proof of residency could be different in
each of Michigan’s cities and townships. Consequently, a definition of proof of residency makes
definite what documents an individual must bring to register to vote in the 14-day period and
creates a uniform standard in each of Michigan’s voting jurisdictions. Id. Furthermore, the
Legislature has the constitutional authority under 1963 Const, art 2, § 4(2) to enact laws to preserve
the purity of elections,8 to guard against abuses of the elective franchise, and to provide for a
system of voter registration and absentee voting. Accordingly, a legislative definition of proof of
residency, which makes definite what documents can be used as proof of residency, is in harmony
with the Legislature’s obligations under the Michigan Constitution concerning the administration
of elections and furthers the exercise of voter registration in the 14-day period. League of Women
Voters of Mich, ___ Mich App at ___; slip op at 11.

        Additionally, even though the Priorities USA plaintiffs have presented evidence that the
Legislature’s definition of proof of residency in MCL 168.497 has prevented, and may prevent,
individuals who are qualified to vote from registering in the 14-day period, the Legislature’s
definition of proof of residency does not unduly burden the right to register to vote in the 14-day
period. Under MCL 168.497, a person provides proof of residency if the person presents either of
the following: (1) a current Michigan driver’s license or personal identification card, MCL
168.497(2); (2) “any other form of identification for election purposes,” which includes driver’s
licenses and personal identification cards issued by other states and student photo identification
cards, see MCL 168.2(k), along with a current utility bill, a current bank statement, or a current
paycheck, government check, or other government document, MCL 168.497(3); or (3) an affidavit
indicating that the individual does not have “identification for election purposes” and a current
utility bill, a current bank statement, or a current paycheck, government check, or other
government document, MCL 168.497(4).

         The Legislature’s definition of proof of residency allows a person to register to vote in the
14-day period with a broad array of common, ordinary types of documents that are available to
persons of all voting ages. The Legislature did not provide a narrow list of documents that
individuals who register to vote in the 14-day period must present as proof of residency. Moreover,
1963 Const, art 2, § 4(1)(f) requires an individual to provide proof of residency when registering
to vote in the 14-day period, and MCL 168.497(2)-(4) defines what documents are acceptable to
fulfill that constitutional requirement. Because the Legislature’s definition does not unduly burden
the right to register to vote in the 14-day period, the definition is a proper supplement to 1963
Const, art 2, § 4(1)(f).




8
   “The phrase ‘purity of elections’ does not have a single precise meaning. However, it
unmistakably requires fairness and evenhandedness in the election laws of this state.” Barrow v
Detroit Election Comm, 305 Mich. App. 649, 676; 854 NW2d 489 (2014) (quotation marks and
citation omitted).


                                                -15-
                                   2. CHALLENGED BALLOTS

        We reject the claims of PVT and the Priorities USA plaintiffs that MCL 168.497(5), which
requires that a challenged ballot be issued to anyone who registers to vote in the 14-day period
without providing a current Michigan driver’s license or personal identification card, unduly
burdens the rights in 1963 Const, art 2, § 4(1)(a) and (f). Under 1963 Const, art 2, § 4(1)(f), a
person who registers to vote in accordance with that subsection “shall be immediately eligible to
receive a regular or absent voter ballot.” Under 1963 Const, art 2, § 4(1)(a), a voter is entitled to
“a secret ballot.”

        Michigan election law defines a “regular ballot” as “a ballot that is issued to a voter on
election day at a polling place location.” MCL 168.3(h). An “absent voter ballot” is “a ballot that
is issued to a voter through the absentee voter process.” MCL 168.2(b). A challenged ballot is
not a third type of ballot. Rather, a challenged ballot is either a regular ballot or an absent voter
ballot that is marked (and the mark subsequently concealed) with the number corresponding to the
voter’s poll list number. See MCL 168.745; MCL 168.746; MCL 168.761(6); In re Request for
Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich at 14 n 24. Notably, a
challenged ballot is entered and tabulated with all the other ballots that are cast. See MCL
168.497(5); In re Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479
Mich at 14 n 24.

        Furthermore, a challenged ballot is a secret ballot. Generally, a secret ballot is one that
prevents anyone else from knowing how the individual voted. See Helme v Bd of Election
Comm’rs of Lenawee Co, 149 Mich. 390, 391-393; 113 N.W. 6 (1907); People v Cicott, 16 Mich.
283, 297 (1868), overruled on other grounds by Petrie v Curtis, 387 Mich. 436 (1972). The mark
on a challenged ballot, either before or after it is concealed, does not indicate to anyone how the
individual voted. Long before Proposal 3 was passed, the Supreme Court recognized that 1963
Const, art 2, § 4 provided a right to a secret ballot. Belcher v Mayor of Ann Arbor, 402 Mich. 132,
134; 262 NW2d 1 (1978). This right is not absolute; upon a showing that the voter acted
fraudulently, the right can be abrogated. Id. (“We hold that a citizen’s right to a secret ballot in all
elections as guaranteed by Const 1963, art 2, § 4, cannot be so abrogated in the absence of a
showing that the voter acted fraudulently.”). In a contested election, a challenged ballot may be
inspected. See MCL 168.747. But, it may only be inspected if the person consents, the person has
been convicted of falsely swearing in such ballot, or if it has been determined that such person was
an unqualified elector at the time of casting the ballot. Id. Because the right to a secret ballot is
not absolute, the fact that a challenged ballot may be inspected in a contested election, MCL
168.474, does not mean that it is not a secret ballot.

                                          3. AVR POLICY

        The Secretary’s AVR Policy does not unduly burden the right in 1963 Const, art 2,
§ 4(1)(d). Under 1963 Const, art 2, § 4(1), “[e]very citizen of the United States who is an elector
qualified to vote in Michigan shall have [certain] rights[.]” In other words, the rights listed in 1963
Const, art 2, § 4(1), including “[t]he right to be automatically registered to vote as a result of
conducting business with the secretary of state regarding a driver’s license or personal
identification card,” are rights of “any citizen of the United States who is an elector qualified to
vote in Michigan.” An individual is not an elector qualified to vote in Michigan—and entitled to


                                                 -16-
the rights listed in 1963 Const, art 2, § 4(1)—until the individual reaches 18 years of age. See US
Const, Am XXVI; 1963 Const, art 2, § 1; In re Request for Advisory Opinion Regarding
Constitutionality of 2005 PA 71, 479 at 47 n 1 (CAVANAGH, J., dissenting).

        The AVR Policy, which allows those who are 17½ years of age or older to be automatically
registered to vote as a result of conducting business with the Secretary regarding a driver’s license
or personal identification card, is consistent with MCL 168.492. The statute provides:

               Each individual who has the following qualifications of an elector is entitled
       to register as an elector in the township or city in which he or she resides. The
       individual must be a citizen of the United States; not less than 17-½ years of age; a
       resident of this state; and a resident of the township or city. [MCL 168.492.]

Because a person under the age of 18 is not an elector qualified to vote in Michigan, and because
the AVR Policy is consistent with MCL 168.492, which allows an individual who is not less than
17½ years of age to register to vote, the argument that the AVR Policy unduly burdens the right in
1963 Const, art 2, § 4(1)(d) is without merit.

                                    D. EQUAL PROTECTION

         PTV and the Priorities USA plaintiffs argue that MCL 168.497 violates the Equal
Protection Clause of the Michigan Constitution. 1963 Const, art 1, § 2 provides that “[n]o person
shall be denied the equal protection of the laws; nor shall any person be denied the enjoyment of
his civil or political rights or be discriminated against in the exercise thereof because of religion,
race, color or national origin.” The Equal Protection Clause in the Michigan Constitution is
coextensive with the Equal Protection Clause of the United States Constitution. Shepherd
Montessori Ctr Milan v Ann Arbor Charter Twp, 486 Mich. 311, 318; 783 NW2d 695 (2010).
Equal protection applies when a state either classifies voters in disparate ways or places undue
restrictions on the right to vote. Obama for America v Husted, 697 F3d 423, 428 (CA 6, 2012).

         The Priorities USA plaintiffs argue that MCL 168.497(5) violates equal protection because
it treats similarly situated voters differently. According to them, although Const 1963, art 2,
§ 4(1)(f) guarantees that all individuals who register to vote in the 14-day period shall receive a
regular or absent voter ballot, under MCL 168.497(5), only those who submit a current Michigan
driver’s license or personal identification card as their proof of residency receive a regular or
absent voter ballot. PTV similarly argues that many people who register to vote in the 14-day
period are denied the right to receive a regular or absent voter ballot. The basis for these arguments
is that a challenged ballot does not constitute a regular or absent voter ballot. But, as previously
discussed, a challenged ballot is a regular or absent voter ballot. As also laid out previously, a
challenged ballot does not lose its character as a secret ballot unless the election is contested.
Regardless how an individual provides proof of residency, as defined in MCL 168.497, the
individual receives a regular or absent voter ballot that is also a secret ballot. Similarly situated
voters are not treated differently under MCL 168.497(5).

     The Priorities USA plaintiffs argue that the Legislature’s definition of proof of residency
in MCL 168.497 severely burdens the right to vote because it has, and will, disenfranchise




                                                -17-
hundreds, if not thousands, of individuals in Michigan who are qualified to vote. According to the
Priorities USA plaintiffs, strict scrutiny should be applied to the definition.

        Every election law, “whether it governs the registration and qualifications of voters, the
selection and eligibility of candidates, or the voting process itself, inevitably affects—at least to
some degree—the individual’s right to vote and his right to associate with others for political
ends.” Anderson v Celebrezze, 460 U.S. 780, 788; 103 S. Ct. 1564; 75 L. Ed. 2d 547 (1983).9
Consequently, subjecting every voting regulation to strict scrutiny, thereby requiring that the
regulation be narrowly tailored to advance a compelling state interest, would tie the hands of states
seeking to assure that elections are operated equitably and efficiently. Burdick v Takushi, 504 U.S.
428, 433; 112 S. Ct. 2059; 119 L. Ed. 2d 245 (1992). In Burdick, the United States Supreme Court
held that “a more flexible standard” applies:

       A court considering a challenge to a state election law must weigh the “character
       and magnitude of the asserted injury to the rights protected by the First and
       Fourteenth Amendments that the plaintiff seeks to vindicate” against “the precise
       interests put forward by the State as justifications for the burden imposed by its
       rule,” taking into consideration “the extent to which those interests make it
       necessary to burden the plaintiff’s rights.”

                Under this standard, the rigorousness of our inquiry into the propriety of a
       state election law depends upon the extent to which a challenged regulation burdens
       First and Fourteenth Amendment rights. Thus, as we have recognized when those
       rights are subjected to “severe” restrictions, the regulation must be “narrowly drawn
       to advance a state interest of compelling importance.” But when a state election
       law provision imposes only “reasonable, nondiscriminatory restrictions” upon the
       First and Fourteenth Amendment rights of voters, “the State’s important regulatory
       interests are generally sufficient to justify” the restrictions. [Id. at 434 (citations
       omitted).]

See also In re Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich
at 21-22, where the Supreme Court, after quoting these two paragraphs, stated:

               Thus, the first step in determining whether an election law contravenes the
       constitution is to determine the nature and magnitude of the claimed restriction
       inflicted by the election law on the right to vote, weighed against the precise interest
       identified by the state. If the burden on the right to vote is severe, then the


9
  Regardless whether the right to vote, following the passage of Proposal 3, is now an expressly
enumerated right in the Michigan Constitution, the United States Supreme Court has recognized
that the right to vote is a “ ‘a fundamental political right’ ” that “is preservative of other basic and
civil political rights.” Reynolds v Sims, 377 U.S. 533, 562; 84 S. Ct. 1362; 12 L. Ed. 2d 506 (1964)
(citation omitted). A citizen has “a constitutionally protected right to participate in elections on
an equal basis with other citizens in the jurisdiction.” Dunn, 405 U.S. at 336. The right to vote,
however, is not absolute; a state has the power to impose voter qualifications, and to regulate
access to the franchise in other ways. Id.; see also 1963 Const, art 2, § 4(2).


                                                 -18-
       regulation must be “narrowly drawn” to further a compelling state interest.
       However, if the restriction imposed is reasonable and nondiscriminatory, then the
       law is upheld as warranted by the important regulatory interest identified by the
       state. The United States Supreme Court has stressed that each inquiry is fact and
       circumstance specific, because “[n]o bright line separates permissible election-
       related regulation from unconstitutional infringements[.]” [Citation omitted.]

In resolving an equal protection challenge to an election law under the Michigan Constitution, this
Court applies the Burdick test. Id. at 35.

         The Legislature’s definition of proof of residency does not impose a severe burden on the
right to vote. Because Const 1963, art 2, § 4(1) does not define proof of residency, the Legislature
provided a definition in MCL 168.497, and the Legislature’s definition allows individuals to
provide proof of residency with a broad array of ordinary, common documents that are available
to persons of all voting ages. The Priorities USA plaintiffs have presented evidence that there are
individuals who are qualified to vote and who could not provide proof of residency, as defined in
MCL 168.497, in the 14-day period leading up to the March 2020 presidential primary.

        However, in arguing that the Legislature’s definition of proof of residency has, and will,
disenfranchise these individuals, the Priorities USA plaintiffs fail to recognize that an individual
can register to vote in several ways. An individual can register to vote by mailing a completed
voter registration application on or before the 15th day before the election. 1963 Const, art 2,
§ 4(1)(e). An individual can register to vote by appearing in person and submitting a completed
voter registration application on or before the 15th day before the election. 1963 Const, art 2,
§ 4(1)(f)(1). See also MCL 168.497(1), which allows an individual to register to vote in person,
by mail, or online until the 15th day before the election. Additionally, an individual can register
to vote in the 14-day period by appearing in person, submitting a completed voter registration
application, and providing proof of residency. 1963 Const, art 2, § 4(1)(f)(2).

         The Priorities USA plaintiffs make no claim that any person who is unable to provide proof
of residency, as defined in MCL 168.497, in the 14-day period would not be able to register to
vote on or before the 15th day before the election. Notably, election days are set by the Michigan
Constitution and by statute. See 1963 Const, art 2, § 5; MCL 168.641. Consequently, one should
not be uninformed regarding when an election is to be held. Furthermore, it is not unreasonable
to expect an individual who wishes to vote in an election, but who is not registered to vote or who
has moved since registering to vote, to make inquiries or conduct research—in advance of the
election—regarding how to register to vote. In doing so, an individual can learn the different
options for registering to vote and the documents that are needed for each method. These inquiries
are not a severe or substantial burden. Cf. Crawford v Marion Co Election Bd, 553 U.S. 181, 198;
128 S. Ct. 1610; 170 L. Ed. 2d 574 (2008) (opinion by STEVENS, J.) (indicating that the inconvenience
for those who need a photo identification to vote by gathering the required documents, making a
trip to the bureau of motor vehicles, and posing for a photograph does not qualify as a substantial
burden); id. at 205 (SCALIA, J., concurring) (stating that burdens are severe if they go beyond the
merely inconvenient and that “[o]rdinary and widespread burdens, such as those requiring
‘nominal effort’ of everyone, are not severe”) (citation omitted). Furthermore, while the Priorities
USA plaintiffs claim that the Legislature’s definition of proof of residency is narrow, they make
no claim that a more expansive list of specific documents, such as those which the Secretary allows


                                               -19-
to constitute proof of residency when one applies for a driver’s license or personal identification
card,10 would allow a significant number of individuals who cannot provide proof of residency, as
defined by MCL 168.497, to provide it.

       The Legislature’s definition of proof of residency in MCL 168.497 is a reasonable,
nondiscriminatory restriction that applies to all individuals who seek to register to vote in the 14-
day period. See In re Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71,
497 Mich at 25. It does not, therefore, violate equal protection of the laws.

         Furthermore, the Legislature’s definition of proof of residency is warranted by the state’s
regulatory interests. Id. at 22. The Legislature has constitutional authority to enact laws to
preserve the purity of elections, to guard against abuses of the elective franchise, and to provide
for a system of voter registration and absentee voting. 1963 Const, art 2, § 4(2). These obligations
include ensuring that fraudulent voting does not dilute the votes of lawful voters. In re Request
for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 497 Mich at 19-20. Because a
person’s residence dictates which candidates and proposals the person can vote for, see MCL
168.492, the Legislature has an interest in ensuring that only residents of a city or township vote
in that city or township. By defining proof of residency, a phrase undefined by 1963 Const, art 2,
§ 4(1), the Legislature has enacted a statute that helps to preserve the purity of elections and aids
in providing for a system of voter registration. The clerks of Michigan’s cities and townships, as
well as those qualified to vote in Michigan, now know what documents are needed to establish
proof of residency in the 14-day period.

        Furthermore, the Legislature’s definition of proof of residency is a reasonable means to
prevent voter fraud. By defining proof of residency as requiring either a current Michigan driver’s
license or personal identification or a utility bill, bank statement, paycheck, government check, or
other government document with the person’s name and current address, the Legislature has
required the person to provide a document—created by a neutral, detached third party—that
connects the person with their place of residence.

        We reject the Priorities USA plaintiffs’ claim that voter fraud does not justify the
Legislature’s definition of proof of residency because voter fraud is not a problem in Michigan
and there is no reason to believe that voter fraud would be more prevalent during the 14-day period
than in any preceding period. Recall that it is the Michigan Constitution that requires different
treatment of persons who register to vote in person on or before the 15th day before the election
and those who register in the 14-day period. See 1963 Const, art 2, § 4(1)(f).11 Additionally, the


10
  These documents include a credit card bill, bank statement, Michigan school transcript,
mortgage, lease, or rental agreement, insurance policy, and vehicle title and registration. See
Michigan Secretary of State, Driver’s License or ID Requirements, SOS-428 (June 2020).
11
   “[T]he primary objective of constitutional interpretation, not dissimilar to any other exercise in
judicial interpretation, is to faithfully give meaning to the intent of those who enacted the law.”
Nat’l Pride at Work, Inc v Governor, 481 Mich. 56, 67; 748 NW2d 524 (2008). Under 1963 Const,
art 2, § 4(1)(f), when a person registers to vote in person, the documents that the person must
present to the election official depends on when the person registers to vote. If the person registers



                                                -20-
Legislature was not required to wait until there was proven voter fraud during the 14-day period
before it could enact a definition of proof of residency. See In re Request for Advisory Opinion
Regarding Constitutionality of 2005 PA 71, 479 Mich at 26-27, where the Supreme Court rejected
the argument that the state’s interest in preventing in-person voter fraud was illusory because there
was no significant evidence of such fraud:

       [T]here is no requirement that the Legislature “prove” that significant in-person
       voter fraud exists before it may permissibly act to prevent it. The United States
       Supreme Court has explicitly stated that “elaborate, empirical verification of the
       weightiness of the State’s asserted justifications” is not required. Rather, a state is
       permitted to take prophylactic action to respond to potential electoral problems:

                       To require States to prove actual [harm] as a predicate to the
               imposition of reasonable . . . restrictions would invariably lead to
               endless court battles over the sufficiency of the “evidence”
               marshaled by a State to prove the predicate. Such a requirement
               would necessitate that a State’s political system sustain some level
               of damage before the legislature could take corrective action.
               Legislatures, we think, should be permitted to respond to potential
               deficiencies in the electoral process with foresight rather than
               reactively, provided that the response is reasonable and does not
               significantly impinge on constitutionally protected rights.

       Therefore, the state is not required to provide any proof, much less “significant
       proof,” of in-person voter fraud before it may permissibly take steps to prevent it.
       [Citations omitted.]

        We also reject the Priorities USA plaintiffs’ claim that the Legislature’s definition of proof
of residency was not justified because other statutes adequately prevent voter fraud. They point
to MCL 168.933, which provides that “[a] person who makes a false affidavit or swears falsely
while under oath . . . for the purpose of securing registration, for the purpose of voting at an
election . . . is guilty of perjury.” In In re Request for Advisory Opinion Regarding
Constitutionality of 2005 PA 71, 479 Mich at 28 n 69, the Supreme Court rejected a similar
argument that the picture identification requirement of MCL 168.523(1) was not justified because
there were statutes that imposed criminal penalties for those who impersonated another for voting
purposes. It explained:



to vote on or before the 15th day before the election the person must submit “a completed voter
registration application.” 1963 Const, art 2, § 4(1)(f)(1). But, if the person registers to vote during
the 14-day period, the person must submit “a completed voter registration application” and provide
“proof of residency.” 1963 Const, art 2, § 4(1)(f)(2). Consequently, it is apparent that the voters
who enacted Proposal 3 intended that those who register to vote in the 14-day period must provide
additional documentation than those who register to vote on or before the 15th day before the
election—in addition to submitting a completed voter registration application, they must also
provide proof of residency.


                                                 -21-
       [T]hat Michigan criminalizes in-person voter fraud does not address Michigan’s
       undisputed interest in preventing fraud in the first instance, nor do criminal
       sanctions provide a means of detecting fraud. Moreover, it is unclear how the
       imposition of criminal penalties could remedy the harm inflicted on our electoral
       system by a fraudulently cast ballot. [Id.]

Accordingly, MCL 168.933 does not dispel the Legislature’s interest in preventing voter fraud
during the 14-day period.

        Finally, PTV, in arguing that MCL 168.497 violates equal protection, focuses on the burden
that is caused by the actual issuance of challenged ballots. According to PTV, because it takes
longer for a challenged ballot to be issued, which results in longer lines, the requirement that
challenged ballots be issued to those who register in the 14-day period without a current Michigan
driver’s license or personal identification card burdens the right to vote.

        The burden of long lines, which results in people having to wait longer to register to vote,
is not a severe burden. Long lines are certainly an inconvenience, but a burden must go beyond
mere inconvenience to be severe. Crawford, 553 U.S. at 205 (SCALIA, J., concurring). Additionally,
the burden is justified by the state’s interest in preventing voter fraud. See In re Request for
Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich at 19-20. The challenged
ballot provides a procedure, in a contested election, to identify a ballot that was cast by someone
who engaged in voter fraud. See MCL 168.747; Belcher, 402 Mich. at 132. It was reasonable for
the Legislature to conclude that it was less likely that those persons who register to vote in the 14-
day period with a current Michigan driver’s license or identification card would be committing
fraud than those who register without one. Those who register to vote with a current Michigan
driver’s license or personal identification card have a government issued identification that
contains their picture and their current address. But someone who registers to vote by providing
“any other form of identification for election purposes,” may have picture identification with a
noncurrent address, such as a driver’s license or personal identification card issued by another
state, or no address for the person, such as a student photo identification card, and someone who
registers to vote by submitting an affidavit that he or she does not have “identification for election
purposes” simply provides no photo identification at all.

                               IV. RESPONSE TO THE DISSENT

        Our dissenting colleague concedes that the Legislature was within its rights to establish
what constitutes “proof of residency” within the 14-day period. Indeed, the dissent states that the
Legislature “can and should” provide guidance as to what is acceptable proof of residency. By
making this concession, our colleague must also acknowledge that the legislative choice reflected
in MCL 168.497 represents a considered policy judgment of the political branches of our
government. That policy judgment is one with which our dissenting colleague clearly disagrees.
Indeed, our colleague states that she might have upheld the statute had the Legislature enacted a
definition of proof of residency more in line with what she considers to be its “well-understood




                                                -22-
meaning.”12 But in our view it is not part of the judicial role to second guess the Legislature’s
policy judgment in this regard, so long as what has been enacted does not run afoul of the
constitution. See State Farm Fire & Cas Co v Old Republic Ins Co, 466 Mich. 142, 149; 644
NW2d 715 (2002) (“It is not the role of the judiciary to second-guess the wisdom of a legislative
policy choice; our constitutional obligation is to interpret—not to rewrite—the law.”). We have
laid out in painstaking detail why the statutory enactments at issue in this case are well within
constitutional bounds.

        Finally, the dissent posits that there is a well-accepted meaning of the term “proof of
residency.” If so, why should the Legislature have need of defining the term, as the dissent
concedes that it “can and should” have done? More fundamentally, we disagree that the
Legislature has substituted “proof of identity” for “proof of residency.” In the context of this
statute, a State of Michigan driver’s license or personal identification card is being used not as
proof of identity, but as proof of residency. Indeed, the Legislature considers it to be the highest
and best proof of residency, as a prospective voter need not supply any other documentation within
the 14-day period so long as the voter presents either of those documents reflecting an address
within the voting jurisdiction.

                                         V. CONCLUSION

        We affirm the June 24, 2020 opinion and order of the Court of Claims. The Secretary and
the Legislature were entitled to summary disposition. The Legislature’s definition of proof of
residency in MCL 168.497 and the requirement in MCL 168.497(5) that a challenged ballot be
issued to any person who registers to vote in the 14-day period without providing a current
Michigan driver’s license or personal identification card does not unduly burden any of the rights
in 1963 Const, art 2, § 4(1)(a) and (f). The Secretary’s AVR Policy also does not unduly burden
the right in 1963 Const, art 2, § 4(1)(d). Additionally, the Legislature’s definition of proof of
residency in MCL 168.497 and the requirement in MCL 168.497(5) concerning the issuance of
challenged ballots do not violate equal protection.

       Affirmed.

                                                               /s/ Patrick M. Meter
                                                               /s/ Michael F. Gadola



12
   The dissent lays out the list of documents the Secretary of State accepts as proof of residency
when seeking to obtain a driver’s license or personal identification card, which is more expansive
than the list in MCL 169.497. First, given the Legislature’s duty to preserve the purity of elections,
and to ensure that the votes of qualified electors are not unfairly diluted, the Legislature was within
its rights to require a higher standard of proof of residency for voting purposes than for driving
purposes. As to the dissent’s argument that the list the Legislature chose discriminates on the basis
of income, we note that the more expansive list the dissent appears to prefer includes items such
as utility bills, bank statements, mortgages, pay stubs, life insurance policies, and other documents
that presume a certain economic status. This appears unavoidable in any scheme designed to
establish a person’s residency.


                                                 -23-